The Surrogate.
Two objections are raised to the validity of the provisions of the fifteenth clause, in so far as relates to the bequest: First, that the town has no capacity to take a legacy; and second, because the absolute ownership of the amount of such legacy is illegally suspended.
It is provided by 1 R. S., 337, § 1, that each town, as a body corporate, has capacity to sue and be sued, to purchase and hold lands within its own limits, and to purchase and hold such personal property, as may be necessary to the exercise of corporate or administrative powers. Section 2 provides that no town shall possess or exercise any corporate powers, except such as shall be enumerated in that chapter (chap. xi). There does not appear to be any power granted to a town, by statute, to receive such a legacy as the testar tor sought to bequeath. .
*469There can be no doubt that the second objection is well taken There is an illegal suspension of the absolute ownership of the amount of the legacy, as it is not limited upon a life, but upon a period of,time. Our statute (1 R S., 773, § 1) is explicit in declaring that the absolute ownership of the personal property shall not be suspended by any limitation or condition whatever, for a longer period than during the continuance and until the termination of not more than two lives in being at the death of the testator.
To render such suspension valid, the bequest must be limited on a life or lives. It is difficult to conceive how a limitation of three years may not be longer than until the termination of the lives of any two beings in existence at the death of the testator. To render such future estates valid, they must be so limited that in every possible contingency, they will absolutely terminate at such period, or they will be held void. The authorities to this effect are abundant. It will be sufficient to cite Lewis on Perpetuities, 170; Hawley v. James (16 Wend., 62); Schettler v. Smith (41 N. Y., 334); Smith v. Edwards (88 id., 92).
The legacy • attempted to be given to aid in the erection of a church edifice, must be declared void, on the same ground. That a trust was created in regard to it, can make no difference (Smith v. Edwards, supra).
The result is that the sums, so attempted to be bequeathed, fall into the residuum provided for in the will.
Decree accordingly.